Citation Nr: 0426302	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  01-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to an increased rating for low back and neck 
pain, currently rated as 20 percent disabling. 

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Kathryn M. Fallon, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The appellant had service with the Army Reserve, including a 
period of active duty for training from January 1977 to 
September 1977.  

This appeal arises from a September 2000 rating decision of 
the Boston, Massachusetts, RO that denied entitlement to an 
increased rating for low back and neck pain and denied 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (hereinafter 
TDIU).  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

During a July 2002 hearing and at other times during the 
appeal period, the veteran has raised the issues of service 
connection for depression, anxiety, headaches, fibromyalgia, 
and dysphonia, all claimed to be secondary to the service-
connected back and neck disabilities.  These claims are 
referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its July 2003 remand instructions, the Board requested in 
part that the veteran be examined by an orthopedist to 
determine the severity of the cervical and lumbar spines.  
Range of motion testing was to be performed.  The report 
contains the cervical spine range of motion.  However, range 
of motion testing of the lumbosacral spine did not include 
extension or rotation.  The report did not include the normal 
degrees of range of motion of the lumbar spine as also 
requested.  The United States Court of Appeals for Veterans 
Claims (formerly called the United States Court of Veterans 
Appeals) held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The veteran's service connected low back and neck pain are 
currently rated as 20 percent disabling under diagnostic Code 
5295 which provides for the evaluation of lumbosacral strain.  
The January 2004 VA examination indicated that the veteran 
had complaints involving the neck and spine.  As such, the 
Board finds that separate ratings are required for the low 
back and neck disorders.  

In September 2000 the RO in part denied the veteran's claim 
for a total rating for compensation purposes based on 
individual unemployability.  The veteran's representative 
submitted a timely notice of disagreement (NOD). The RO has 
not issued a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the severity of the service-
connected disability of the lumbosacral 
spine.  The claims file is to be made 
available to the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be preformed.  It is 
requested that the examiner obtain a 
detailed clinical history. The veteran's 
lumbosacral spine should be examined for 
degrees of range of motion, to include 
forward flexion, backward extension, 
lateral bending, and rotation.  The 
examiner should also be asked to note the 
normal ranges of motion of the 
lumbosacral spine.

The examiner should be requested to 
determine whether the lumbosacral spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination and any neurological 
involvement.  Further, the examiner 
should be asked to express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly over a period of time.  
The examiner is requested to identify all 
symptoms, findings and disabilities 
diagnosed which are a manifestation of or 
are related to the service connected low 
back disorder.

2.  The RO is requested to furnish the 
appellant a statement of the case as to 
the issue of entitlement to a total 
rating for compensation purposes based on 
individual unemployability.  The RO is 
also requested to inform the appellant of 
the requirements necessary to perfect an 
appeal as to this issue.  The RO is 
informed that this issue is not before 
the Board until timely perfected.

3.  Thereafter the RO should readjudicate 
the veteran's claims to include assigning 
separate ratings for the neck and low 
back disorders.  If the determination 
remains unfavorable to the veteran, she 
should be provided with a supplemental 
statement of the case (SSOC) and an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




